Exhibit 10.1
EIGHTH AMENDMENT TO COMBINED CREDIT AGREEMENTS
     THIS EIGHTH AMENDMENT TO COMBINED CREDIT AGREEMENTS, dated as of May 28,
2009 (this “Amendment”), is entered into by and among QUICKSILVER RESOURCES
INC., a Delaware corporation (the “U.S. Borrower”), QUICKSILVER RESOURCES CANADA
INC., an Alberta, Canada corporation (the “Canadian Borrower”), each of the
Lenders (as defined in the U.S. Credit Agreement (as hereinafter defined)) party
hereto (together with its successors and assigns, the “U.S. Lenders”), each of
the Lenders (as defined in the Canadian Credit Agreement (as hereinafter
defined)) party hereto (together with its successors and assigns, the “Canadian
Lenders” and, together with the U.S. Lenders, the “Consenting Combined
Lenders”), JPMORGAN CHASE BANK, N.A., as global administrative agent (in such
capacity, the “Global Administrative Agent”), and JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian administrative agent (in such capacity, the
“Canadian Administrative Agent”).
W I T N E S S E T H:
     1. The U.S. Borrower, the Global Administrative Agent, the other Agents
party thereto and the U.S. Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 9, 2007 (as amended,
supplemented, restated or otherwise modified from time to time, the “U.S. Credit
Agreement”), pursuant to which the U.S. Lenders agreed to make loans to, and
extensions of credit on behalf of, the U.S. Borrower.
     2. The Canadian Borrower, the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents party thereto and the Canadian Lenders
are parties to that certain Amended and Restated Credit Agreement dated as of
February 9, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Canadian Credit Agreement” and, together with the U.S. Credit
Agreement, the “Combined Credit Agreements”), pursuant to which the Canadian
Lenders agreed to make loans to, and extensions of credit on behalf of, the
Canadian Borrower.
     3. The U.S. Borrower has advised the Global Administrative Agent, the
Canadian Administrative Agent and the Combined Lenders that the U.S. Borrower
intends on (a) issuing new senior notes in an aggregate principal amount not to
exceed U.S. $600,000,000 (the “Permitted 2009 Senior Notes Debt”), and the U.S.
Borrower will use the net cash proceeds thereof, to the extent permitted under
the Combined Credit Agreements, solely to prepay the Second-Lien Term Debt, and
(b) if the aggregate net cash proceeds from the Permitted 2009 Senior Notes Debt
are insufficient to prepay in full the Second-Lien Term Debt, granting junior
and subordinate Liens on the Collateral securing the U.S. Obligations in favor
of the holders of the Permitted 2009 Senior Notes Debt to secure the Permitted
2009 Senior Notes Debt, which Liens will be, until the Second-Lien Termination
Date, equal and ratable with the Liens on the Collateral securing the
Second-Lien Term Debt, and, as in the case of such Liens, the Liens on the
Collateral securing the Permitted 2009 Senior Notes Debt will terminate on the
Second-Lien Termination Date.

1



--------------------------------------------------------------------------------



 



     4. The U.S. Borrower and the Canadian Borrower (collectively, the “Combined
Borrowers”) have requested that the Combined Credit Agreements be amended to
allow for the issuance of the Permitted 2009 Senior Notes and to amend certain
other terms of the Combined Credit Agreements in certain respects as provided in
this Amendment.
     5. Subject to and upon the terms and conditions set forth herein, the
Combined Lenders have agreed to the Combined Borrowers’ requests.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
     I. Eighth Amendment Effective Date Amendments to U.S. Credit Agreement. In
reliance on the representations and warranties of the U.S. Borrower and the
Canadian Borrower contained herein, and subject to the terms, and satisfaction
of the conditions precedent, set forth in Section V hereof, the U.S. Credit
Agreement shall be amended effective as of the Eighth Amendment Effective Date
in the manner provided in this Section I:
     A. Amendment to Definition of Change of Control. The definition of “Change
of Control” contained in Section 1.1 of the U.S. Credit Agreement shall be
amended and restated in full as follows:
     “Change of Control” means the occurrence, after the date hereof, of any of
the following events: (a) any Person or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act), other than the Darden Group, shall have
acquired ownership, directly or indirectly, beneficially or of record, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, or
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors or the stockholders of the Borrower nor (ii) appointed by
directors a majority of whom was so nominated, or (c) except as permitted by
Section 7.4 and Section 7.5(a), the Borrower shall cease to own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of each
Guarantor, or (d) during the Second-Lien Period, a “Change of Control” as
defined in any Second-Lien Loan Document, or (e) during the period when any
Indebtedness under the Existing Convertible Debentures is outstanding, a “Change
of Control,” “Change in Control” or similar event as defined in the Existing
Convertible Note Indenture, (f) during the period when any Indebtedness under
the Existing Subordinate Notes is outstanding, a “Change of Control,” “Change in
Control” or similar event as defined in the Existing Subordinate Note Indenture,
(g) during the period when any Permitted Senior Notes Debt is outstanding, a
“Change of Control,” “Change in Control” or similar event as defined in the
Permitted Senior Notes Indenture, or (h) during the period when any Permitted
2009 Senior Notes Debt is outstanding, a “Change of Control,” “Change in
Control” or similar event as defined in the Permitted 2009 Senior Notes
Indenture but only to the extent, in the case of clauses (e), (f) (g), and (h),
the occurrence of any such event gives rise to an obligation of the Borrower or
any other Loan Party to redeem, repay or

2



--------------------------------------------------------------------------------



 



repurchase, or otherwise offer to redeem, repay or repurchase, all or any
portion of the Permitted 2009 Senior Notes Debt, the Permitted Senior Notes Debt
or Existing Subordinate Debt which is not otherwise permitted by the terms of
this Agreement.
     B. Amendment to Definition of Collateral. The definition of “Collateral”
contained in Section 1.1 of the U.S. Credit Agreement shall be amended and
restated in full as follows:
     “Collateral” means, collectively, (a) any and all “Collateral” and
“Mortgaged Property”, as defined in the Security Documents and the Canadian
Security Documents, and (b) during the Second-Lien Period, the term “Collateral”
shall also include any other Property of the Borrower or any of its Subsidiaries
upon which a Lien has been granted (or is required to be granted) pursuant to
the Second-Lien Loan Documents, the Permitted Senior Notes Documents or the
Permitted 2009 Senior Notes Documents to secure the Second-Lien Term Debt, the
Permitted Senior Notes Debt or the Permitted 2009 Senior Notes Debt, as
applicable, in the case of this clause (b), to the extent the Borrower and/or
any of its Subsidiaries were not otherwise required to grant Liens in such
Property in accordance with the Combined Loan Documents in effect immediately
prior to the effectiveness of the Eighth Amendment.
     C. Amendment to Definition of Guarantor. The definition of “Guarantor”
contained in Section 1.1 of the U.S. Credit Agreement shall be amended and
restated in full as follows:
     “Guarantor” means each Material Subsidiary listed on Exhibit L (except QR
Canada and Foreign Subsidiaries) under the heading “Material Subsidiaries,”
(b) each Subsidiary that is required to execute a Guaranty pursuant to
Section 5.15, (c) each other Subsidiary that Guarantees or is required to
Guarantee the Permitted Senior Notes Debt, (d) each other Subsidiary that
Guarantees or is required to Guarantee the Permitted 2009 Senior Notes Debt, and
(e) each other Subsidiary that Guarantees or is required to Guarantee the
Second-Lien Term Debt.
     D. Amendment to Definition of Permitted Encumbrances. Clause (t) of the
definition of “Permitted Encumbrances” contained in Section 1.1 of the U.S.
Credit Agreement shall be amended and restated in full as follows:
     “(t) during the Second-Lien Period only, Liens in favor of the Second-Lien
Term Lenders, the Second-Lien Administrative Agent, the trustee under any
Mortgage, the trustee under the Permitted Senior Notes Indenture, the holders of
the Permitted Senior Notes, the trustee under the Permitted 2009 Senior Notes
Indenture and/or the holders of the Permitted 2009 Senior Notes to secure all or
any portion of the Second-Lien Term Debt, the Permitted Senior Notes Debt, the
Permitted 2009 Senior Notes Debt and any Guarantees by any Subsidiaries of any
thereof, and any other obligations under the Second-Lien Loan Documents, the

3



--------------------------------------------------------------------------------



 



Permitted Senior Notes Documents, and the Permitted 2009 Senior Notes Documents,
which Liens are junior, subordinate and inferior to the Liens created by the
Security Documents as provided in the Second-Lien Intercreditor Agreement; or”
     E. Amendment to Definition of Second-Lien Credit Agreement. The definition
of “Second-Lien Credit Agreement” contained in Section 1.1 of the U.S. Credit
Agreement shall be amended and restated in full as follows:
     “Second-Lien Credit Agreement” means the Credit Agreement entered into as
of the Subject Acquisition Closing Date among the Borrower, the Second-Lien Term
Lenders party thereto, the Second-Lien Administrative Agent and the other agents
and arrangers party thereto, as may be amended, restated, renewed, extended,
supplemented, replaced or otherwise modified from time to time to the extent
permitted hereunder, under such Second-Lien Credit Agreement and under the
Second-Lien Intercreditor Agreement; provided, that, for the avoidance of doubt,
the Permitted 2009 Senior Notes Indenture and the other Permitted 2009 Senior
Notes Documents shall not be considered an amendment, restatement, renewal,
extension, supplement, replacement or other modification of the Second-Lien
Credit Agreement for purposes of this Agreement or any other Loan Document.
     F. Amendment to Definition of Second-Lien Term Debt. The definition of
“Second-Lien Term Debt” contained in Section 1.1 of the U.S. Credit Agreement
shall be amended and restated in full as follows:
     “Second-Lien Term Debt” means the Indebtedness of the Borrower outstanding
from time to time under the Second-Lien Credit Agreement (including Guarantees
thereof by Subsidiaries), including all renewals, refinancings, replacements and
extensions thereof to the extent permitted hereunder and under the Second-Lien
Intercreditor Agreement and made in accordance with the terms of the Combined
Loan Documents (including Section 7.14); provided, that, for the avoidance of
doubt, the Permitted 2009 Senior Notes Debt shall not be considered a renewal,
refinancing, replacement or extension of the Second-Lien Term Debt for purposes
of this Agreement or any other Loan Document.
     G. Amendment to Definition of Second-Lien Termination Date. Clause (c) of
the definition of “Second-Lien Termination Date” contained in Section 1.1 of the
U.S. Credit Agreement shall be amended and restated in full as follows:
     “(c) all Liens securing the Second-Lien Term Debt, the Permitted Senior
Notes Debt, and the Permitted 2009 Senior Notes Debt have been released or
terminated.”
     H. Additional Definitions. Section 1.1 of the U.S. Credit Agreement shall
be amended by inserting the following definitions in appropriate alphabetical
order:

4



--------------------------------------------------------------------------------



 



     “Eighth Amendment” means that certain Eighth Amendment to Combined Credit
Agreements dated as of May 28, 2009, by and among the Borrower, the Canadian
Borrower, the Global Administrative Agent, the Canadian Administrative Agent and
the Combined Lenders party thereto.
     “Eighth Amendment Effective Date” has the meaning given to the term “Eighth
Amendment Effective Date” in the Eighth Amendment.
     “Permitted 2009 Senior Notes” means, collectively, each of the notes issued
by the Borrower on or after May 28, 2009 pursuant to the Permitted 2009 Senior
Notes Indenture, as such notes may be amended, restated, renewed, extended,
supplemented, replaced or otherwise modified from time to time to the extent
permitted hereunder and under the Permitted 2009 Senior Notes Indenture.
     “Permitted 2009 Senior Notes Debt” means the Indebtedness (in addition to,
and not including, Existing Subordinate Debt and Permitted Senior Notes Debt) of
the Borrower outstanding from time to time under the Permitted 2009 Senior Notes
Documents (including Guarantees thereof by Subsidiaries), including all
renewals, refinancings, replacements, and extensions thereof to the extent
permitted hereunder and made in accordance with the terms of the Combined Loan
Documents (including Section 7.14), which Indebtedness shall be on terms (but
not necessarily economic terms) substantially consistent with the Permitted
Senior Notes Indenture and which Indebtedness otherwise satisfies each of the
following criteria: (a) an aggregate yield to maturity not to exceed 14%, (b) a
maturity date no earlier than 6 years after the date of issuance, (c) an
aggregate principal amount not to exceed $600,000,000, and (d) no scheduled
amortization of principal; provided, that, such Indebtedness is issued prior to
August 1, 2009; provided, further, that, after the Second-Lien Period, all such
Indebtedness shall be unsecured.
     “Permitted 2009 Senior Notes Documents” means the Permitted 2009 Senior
Notes, the Permitted 2009 Senior Notes Indenture, and all promissory notes,
guarantees, security agreements, pledge agreements, mortgages, deeds of trust
and other documents, instruments and agreements executed and delivered pursuant
to or in connection with the Permitted 2009 Senior Notes Indenture evidencing,
guaranteeing, securing or otherwise pertaining to the Permitted 2009 Senior
Notes Debt.
     “Permitted 2009 Senior Notes Indenture” means that certain Indenture dated
as of December 22, 2005, between the Borrower and The Bank of New York Mellon
Trust Company, N.A. (as successor by merger), as trustee, and any successor
trustees, as supplemented by a certain supplemental indenture, between the
Borrower and a financial institution serving as trustee thereunder, having terms
(but not necessarily economic terms) substantially consistent with the Permitted
Senior Notes Indenture and which otherwise satisfies each of the following
criteria: (a) an aggregate yield to maturity not to exceed 14%, (b) a maturity
date no earlier than 6 years after the date of issuance, (c) an aggregate

5



--------------------------------------------------------------------------------



 



principal amount not to exceed $600,000,000, and (d) no scheduled amortization,
as the same may be amended, restated, renewed, extended, supplemented, replaced
or otherwise modified from time to time to the extent permitted hereunder and
under such Permitted 2009 Senior Notes Indenture.
     I. Amendment to Loan Party and Governmental Authorization; Contravention
Provision. Section 3.2 of the U.S. Credit Agreement shall be amended in its
entirety to read as follows:
     “SECTION 3.2 Loan Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party (to the extent each Loan Party is a party to this
Agreement and such Loan Documents) (a) are within such Loan Party’s corporate,
partnership or limited liability company powers, (b) when executed will be duly
authorized by all necessary corporate, partnership or limited liability company
action, (c) require no action by or in respect of, or filing with, any
Governmental Authority (other than (i) actions or filings pursuant to the
Exchange Act, (ii) actions or filings necessary to create or perfect the Liens
required hereby or by any other Combined Loan Document, (iii) actions or filings
that have been taken or made and are in full force and effect, and (iv) actions
or filings which, if not taken or made, would not reasonably be expected to have
a Material Adverse Effect) and (d) do not (i) contravene, or constitute a
default under, any provision of (A) applicable Governmental Rule (including,
without limitation, Regulation U), except any contravention or default that
would not reasonably be expected to have a Material Adverse Effect, (B) the
articles or certificate of incorporation, bylaws, regulations, partnership
agreement or comparable charter documents of any Loan Party, or (C) any
agreement, judgment, injunction, order, decree or other instrument binding upon
any Loan Party, including, without limitation, any Existing Subordinate Note
Document, any Permitted Senior Notes Document, any Permitted 2009 Senior Notes
Document or any Second-Lien Loan Document, except any contravention or default
that would not reasonably be expected to have a Material Adverse Effect and,
with respect to the Existing Convertible Debentures and Existing Convertible
Note Indenture, assuming that any repurchase of the Existing Convertible
Debentures pursuant to Section 3.06 of the Existing Convertible Note Indenture,
and that any payment of the Existing Subordinate Notes, is made (1) at a time at
which immediately before and after giving effect to such repurchase no Default,
Event of Default, Global Borrowing Base Deficiency, U.S. Borrowing Base
Deficiency or Global Availability Deficiency has occurred and is continuing or
results therefrom, (2) with the proceeds from the sale of shares of common stock
of the Borrower, or (3) in compliance with the last sentence of Section 7.14, or
(ii) result in the creation or imposition of any Lien on any Borrowing Base
Property or Collateral other than the Liens securing the Combined Obligations.”
     J. Amendment to Information Covenant. Clause (m) of Section 5.1 of the U.S.
Credit Agreement shall be amended and restated in full as follows:

6



--------------------------------------------------------------------------------



 



     “(m) Promptly, but in no event later than five (5) Business Days following
the issuance or incurrence of any Permitted 2009 Senior Notes Debt, or any
extension, renewal, refinancing or replacement of any Existing Subordinate Debt,
Permitted Senior Notes Debt, Permitted 2009 Senior Notes Debt or Second-Lien
Term Debt, notice to the Global Administrative Agent of such issuance,
incurrence, extension, renewal, refinancing or replacement, together with true,
correct and complete copies of each material Permitted 2009 Senior Notes
Document, or any such extension, renewal, refinancing or replacement of any
Existing Subordinate Debt, Permitted Senior Notes Debt, Permitted 2009 Senior
Notes Debt or Second-Lien Term Debt, requested by the Global Administrative
Agent. In connection and together with the notice required by this clause (m) as
a result of the issuance or incurrence of any Permitted 2009 Senior Notes Debt,
the Borrower shall promptly, but in no event later than five (5) Business Days
following the issuance or incurrence of such Permitted 2009 Senior Notes Debt,
deliver to the Global Administrative Agent copies of the material Permitted 2009
Senior Notes Documents, which material Permitted 2009 Senior Notes Documents
shall be certified by the Borrower as true, correct and complete.”
     K. Amendment to Further Assurances Covenant. Clause (g) of Section 5.17 of
the U.S. Credit Agreement shall be amended and restated in full as follows:
     “(g) Notwithstanding any other provision contained herein, in the event
that the Second-Lien Credit Agreement or any other Second-Lien Loan Document
contain any covenant of the type that would customarily be included in the
affirmative covenants, negative covenants or financial covenants sections of a
loan document (other than Sections 7.07 and 7.13 of the Second-Lien Credit
Agreement in effect on the Eighth Amendment Effective Date), in each case, taken
as a whole after giving effect to all differences in definitions that are
directly or indirectly used therein, that is either more restrictive than the
corresponding covenant contained herein taken as a whole or not comparable to,
or new or different from, any covenant contained herein, this Agreement shall be
deemed to have been amended, if and only for so long as the Second-Lien Period
is in effect, to incorporate such covenant, mutatis mutandis, into Article V, VI
or VII hereof, as applicable, in replacement of the applicable corresponding
covenant in this Agreement or, if no such corresponding covenant exists, as a
new covenant in any such Article (as such covenant may be amended or waived from
time to time under the Second-Lien Credit Agreement). In connection with the
foregoing, the parties hereto further agree to execute any amendment or consent
documentation the sole purpose of which is to implement conforming amendments
and modifications to this Agreement and/or any other Loan Document as the Global
Administrative Agent determines to be appropriate and necessary in its
reasonable discretion to effectuate the intent of the foregoing sentence.”
     L. Use of Permitted 2009 Senior Notes Debt Net Proceeds Covenant. Article V
of the U.S. Credit Agreement shall be amended to add the new Section 5.19 at the
end thereof which shall read in full as follows:

7



--------------------------------------------------------------------------------



 



     “SECTION 5.19 Use of Permitted 2009 Senior Notes Debt Net Proceeds. Subject
to Section 7.14 and any other restrictions set forth herein, including without
limitation no Default, Event of Default, Global Borrowing Base Deficiency, U.S.
Borrowing Base Deficiency or Global Availability Deficiency exists and is
continuing or results therefrom as and to the extent such limitations apply to
the prepayment of the Second-Lien Term Debt as set forth in Section 7.14, the
U.S. Borrower shall use net cash proceeds from the issuance of the Permitted
2009 Senior Notes Debt solely to prepay the Second-Lien Term Debt until repaid
in full.”
     M. Amendment to Incurrence of Debt Covenant. Clause (r) of Section 7.1 of
the U.S. Credit Agreement shall be amended and restated in full as follows:
     “(r) the Second-Lien Term Debt and the Permitted 2009 Senior Notes Debt;
provided, however, that the aggregate principal amount of the Second-Lien Term
Debt and the Permitted 2009 Senior Notes Debt does not exceed U.S.
$650,000,000;”
and (ii) revising the proviso following subsection (r) thereof to read in full
as follows:
     “provided, that, the Borrower may not incur new Indebtedness (other than
(i) the renewal, extension, refinancing or replacement of the Existing
Subordinate Debt, the Permitted Senior Notes Debt, the Permitted 2009 Senior
Notes Debt or the Second-Lien Term Debt; provided, that any such renewal,
extension, refinancing or replacement of any such Indebtedness shall not result
in (A) an increase in the maximum aggregate principal amount of such
Indebtedness, except to the extent such increase is in the amount of customary
fees and expenses incurred by the Borrower or any other Loan Party in connection
with any such renewal, extension, refinancing or replacement, (B) an increase in
the rate of interest payable in cash with respect to such Indebtedness, (C) any
Liens securing such Indebtedness being extended to any additional property of
any Loan Party, except in accordance with the documentation relating to such
Indebtedness in effect immediately prior to such renewal, extension, refinancing
or replacement, (D) any Loan Party that is not obligated with respect to
repayment of such Indebtedness immediately prior to such renewal, extension,
refinancing or replacement thereof being required to become obligated with
respect thereto, except in accordance with the documentation relating to such
Indebtedness in effect immediately prior to such renewal, extension, refinancing
or replacement, (E) a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, replaced or renewed, (F) terms less
favorable to the obligor thereunder than the terms of such Indebtedness in
effect immediately prior to such renewal, extension, refinancing or replacement
thereof and (G) if such Indebtedness that is renewed, extended, refinanced or
replaced was subordinated in right of payment to the Obligations, subordination
terms and conditions that are less favorable to the Global Administrative Agent
and the Lenders as those that were applicable to the renewed, extended,
refinanced or replaced Indebtedness, and (ii) Guarantees by any Subsidiaries
thereof to the extent the same is incurred

8



--------------------------------------------------------------------------------



 



in accordance with Section 7.14) described in clauses (f), (i), (j), (o) and
(r) above at any time that a Default, Event of Default, Global Borrowing Base
Deficiency or U.S. Borrowing Base Deficiency has occurred and is continuing.”
     N. Amendment to Asset Dispositions Covenant. Clauses (i) and (ii) of
Section 7.5(b) of the U.S. Credit Agreement shall be amended in their entirety
to read as follows:
     “(i) the prior or contemporaneous release of any other Liens covering the
assets, including, without limitation, any Liens in favor of the Second-Lien
Term Lenders, the Second-Lien Administrative Agent, the trustee under any
Mortgage, the trustee under the Permitted Senior Notes Indenture, the holders of
the Permitted Senior Notes, the trustee under the Permitted 2009 Senior Notes
Indenture and/or the holders of the Permitted 2009 Senior Notes securing the
Second-Lien Term Debt, the Permitted Senior Notes Debt, and/or the Permitted
2009 Senior Notes Debt, and (ii) the written request from an Authorized Officer
of the Borrower which specifically identifies the subject assets and certifies
that such disposition complies with the terms of this Section 7.5 (including the
release of any other Liens covering the assets, including, without limitation,
any Liens in favor of the Second-Lien Term Lenders, the Second-Lien
Administrative Agent, the trustee under any Mortgage, the trustee under the
Permitted Senior Notes Indenture, the holders of the Permitted Senior Notes, the
trustee under the Permitted 2009 Senior Notes Indenture and/or the holders of
the Permitted 2009 Senior Notes).”
     O. Amendment to Amendments to Organizational Documents; Other Material
Agreements Covenant. Section 7.6 of the U.S. Credit Agreement shall be amended
in its entirety to read as follows:
     “SECTION 7.6 Amendments to Organizational Documents; Other Material
Agreements. The Borrower will not, nor will the Borrower permit any other Loan
Party to, enter into or permit any modification or amendment of, or waive any
material right or obligations of any Person under, (a) its Organic Documents
(other than amendments, modifications and waivers which would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect),
(b) the Existing Subordinate Note Documents, (c) the Permitted Senior Notes
Documents, (d) the Permitted 2009 Senior Notes Documents, and (e) the
Second-Lien Loan Documents; provided, that the Borrower may enter into or obtain
amendments, modifications or waivers to or under any of the Existing Subordinate
Note Documents, the Permitted Senior Notes Documents, the Permitted 2009 Senior
Notes Documents or the Second-Lien Loan Documents which do not provide for or
have any of the following effects: (i) cause (A) the outstanding principal
balance of the Existing Subordinate Debt to exceed U.S. $500,000,000 at any
time, (B) the outstanding principal balance of the Permitted Senior Notes Debt
to exceed U.S. $500,000,000 at any time, and (C) the outstanding aggregate
principal balance of the Permitted 2009 Senior Notes Debt and the Second-Lien
Term Debt to exceed U.S. $650,000,000 at any time (in each case, as reduced by
any principal payments, prepayments or redemptions to the

9



--------------------------------------------------------------------------------



 



extent permitted (or not prohibited) by Section 7.14 hereof or any other
principal payments hereafter made with the express written consent of the
Majority Lenders); (ii) increase the amount of any scheduled payment of
principal or interest on the Existing Subordinate Debt, Permitted Senior Notes
Debt, Permitted 2009 Senior Notes Debt or Second-Lien Term Debt; (iii) hasten or
accelerate the date upon which any installment of principal or interest of any
Existing Subordinate Debt, any Permitted Senior Notes Debt, any Permitted 2009
Senior Notes Debt or any Second-Lien Term Debt is due or otherwise accelerate
the amortization schedule with respect to such Existing Subordinate Debt,
Permitted Senior Notes Debt, Permitted 2009 Senior Notes Debt or Second-Lien
Term Debt; (iv) increase the rate of interest payable in cash accruing on the
Existing Subordinate Debt, Permitted Senior Notes Debt, Permitted 2009 Senior
Notes Debt or Second-Lien Term Debt (other than (x) any increase to the coupon
rate (i.e., the stated rate of interest) on the Permitted Senior Notes not in
excess of 9% per annum, (y) an increase to the “Default Rate” (or comparable
term) in the circumstances provided for in the Existing Subordinate Note
Documents, the Permitted Senior Notes Documents, the Permitted 2009 Senior Notes
Documents or the Second-Lien Loan Documents, as applicable, or impose any
additional premium or penalty in connection with the prepayment or late payment
of the Existing Subordinate Debt, Permitted Senior Notes Debt, Permitted 2009
Senior Notes Debt or Second-Lien Term Debt, or (z) an increase in the interest
rate on the Second-Lien Term Debt as and to the extent permitted by the
Second-Lien Intercreditor Agreement); (v) subject to the last proviso of this
Section 7.6, provide for the payment of additional fees, or for any increase in
existing fees, in connection with the Existing Subordinate Debt, Permitted
Senior Notes Debt, Permitted 2009 Senior Notes Debt or Second-Lien Term Debt; or
(vi) amend or modify any covenant, obligation or default of the Borrower or any
applicable Subsidiary contained in the Existing Subordinate Note Documents,
Permitted Senior Notes Documents, Permitted 2009 Senior Notes Documents or the
Second-Lien Loan Documents (including, without limitation, financial ratios) in
a manner which makes such covenants, obligations or defaults materially more
restrictive or onerous than those contained in, (1) in the case of the
applicable Existing Subordinate Note Documents, the Existing Subordinate Note
Documents as in effect on the Global Effective Date or in the Combined Credit
Agreements as then in effect, (2) in the case of the Permitted Senior Notes
Documents, the Permitted Senior Notes Documents as in effect on the date the
Permitted Senior Notes Debt was issued and such documents were first entered
into by the Borrower or applicable Subsidiary thereof (without giving effect to
any subsequent amendment or modification) other than the Sixth Supplemental
Indenture dated as of July 10, 2008, or in the Combined Credit Agreements as
then in effect, (3) in the case of the Permitted 2009 Senior Notes Documents,
the Permitted 2009 Senior Notes Documents as in effect on the date the Permitted
2009 Senior Notes Debt is issued and such documents were first entered into by
the Borrower or applicable Subsidiary thereof (without giving effect to any
subsequent amendment or modification) or in the Combined Credit Agreements as
then in effect, or (4) in the case of the Second-Lien Loan Documents, the
Second-Lien

10



--------------------------------------------------------------------------------



 



Loan Documents as in effect on the Subject Acquisition Closing Date or in the
Combined Credit Agreements as then in effect, provided, that the Borrower may
enter into or obtain amendments or modifications under the Second-Lien Loan
Documents which are expressly permitted by the terms of the Second-Lien
Intercreditor Agreement; provided, however, that, notwithstanding the foregoing
or anything else to the contrary contained in any Combined Loan Document, any
agent, any trustee and any holder of Existing Subordinate Debt, any holder of
Permitted Senior Notes, any holder of Permitted 2009 Senior Notes or any
Second-Lien Term Lender shall be entitled to receive fees for amendments (to the
extent such amendments are permitted hereby), providing consents, waiving
defaults or granting forbearances (but solely to the extent such fees are
customary, do not exceed market rates and are permitted by the Existing
Subordinate Note Documents, the Permitted Senior Notes Documents, the Permitted
2009 Senior Notes Documents and the Second-Lien Loan Documents or otherwise
approved by the Global Administrative Agent), and to the reimbursement of any
reasonable out-of-pocket expenses (including fees and expenses of attorneys,
appraisers, consultants and advisors) relating thereto in accordance with the
terms of the Existing Subordinate Note Documents, the Permitted Senior Notes
Documents, the Permitted 2009 Senior Notes Documents and the Second-Lien Loan
Documents, respectively.”
     P. Amendment to Existing Subordinated Debt, Permitted Senior Notes Debt,
Second-Lien Term Debt and Falcon Seaboard Settlement Agreement Covenant.
Section 7.14 of the U.S. Credit Agreement shall be amended in its entirety to
read as follows:
     “SECTION 7.14 Existing Subordinate Debt, Permitted Senior Notes Debt,
Permitted 2009 Senior Notes Debt, Second-Lien Term Debt and Falcon Seaboard
Settlement Agreement. In addition to the other restrictions contained in this
Article VII, the Borrower will not, nor will the Borrower permit any other Loan
Party to, directly or indirectly, (a) make any payment of principal or any other
item of any Existing Subordinate Debt (other than accrued interest thereon and
reasonable fees and expenses incurred in accordance with the terms thereof and
Restricted Payments made with respect to any Existing Subordinate Debt in
accordance with Section 7.2 to repurchase fractional shares of the Borrower’s
Equity Interests that arise or result from the conversion of any such Existing
Subordinate Debt) or payment in respect of the purchase, repurchase, redemption
or defeasance of principal or such other item of Existing Subordinate Debt
(other than accrued interest thereon and reasonable fees and expenses incurred
in accordance with the terms thereof and Restricted Payments made with respect
to any Existing Subordinate Debt in accordance with Section 7.2 to repurchase
fractional shares of the Borrower’s Equity Interests that arise or result from
the conversion of any such Existing Subordinate Debt) at any time prior to the
earlier of (i) the termination of all Commitments and Canadian Commitments, the
payment and performance in full of the Combined Obligations, the termination or
expiration of all Letters of Credit and the “Letters of Credit” (as defined in
the Canadian Credit Agreement), and the termination or payment of all “Bankers’
Acceptances” (as defined in the Canadian Credit Agreement) and (ii) the

11



--------------------------------------------------------------------------------



 



scheduled maturity of such Existing Subordinate Debt; (b) make any prepayment of
interest on any Existing Subordinate Debt prior to the time that such interest
is due except as expressly permitted by the terms hereof and by the terms of the
documentation evidencing or governing such Existing Subordinate Debt; (c) permit
(x) the outstanding principal balance of all Existing Subordinate Debt to exceed
U.S. $500,000,000 at any time, (y) the outstanding principal balance of all
Permitted Senior Notes Debt to exceed U.S. $500,000,000 at any time, and (z) the
outstanding aggregate principal balance of the Second-Lien Term Debt and the
Permitted 2009 Senior Notes Debt to exceed U.S. $650,000,000 at any time (in
each case, as reduced by any principal payments, prepayments or redemptions to
the extent permitted (or not prohibited) by this Section 7.14 or any other
principal payments hereafter made with the express written consent of the
Majority Lenders); (d) make any delivery on or with respect to the Falcon
Seaboard Settlement Agreement, except as expressly permitted by the terms of the
Falcon Seaboard Settlement Agreement; or (e) make any optional or voluntary
payment or prepayment of principal, interest or any other item of any
Second-Lien Term Debt, Permitted Senior Notes Debt or Permitted 2009 Senior
Notes Debt, or any optional or voluntary payment in respect of the purchase,
repurchase, redemption or defeasance of principal, interest or other item of
such Second Lien Term Debt, Permitted Senior Notes Debt or Permitted 2009 Senior
Notes Debt, at any time prior to the earlier of (i) the termination of all
Commitments and Canadian Commitments, the payment and performance in full of the
Combined Obligations, the termination or expiration of all Letters of Credit and
the “Letters of Credit” (as defined in the Canadian Credit Agreement), and the
termination or payment of all “Bankers’ Acceptances” (as defined in the Canadian
Credit Agreement) and (ii) the scheduled maturity of such Second Lien Term Debt,
Permitted Senior Notes Debt or Permitted 2009 Senior Notes Debt, as applicable;
provided, however, that, the Borrower and/or any Subsidiaries may (x) deliver
gas volumes at any time and from time to time prior to the stated delivery date
thereof by Borrower or any Affiliate of Borrower, or settle in cash at any time
and from time to time the Borrower’s obligations, under the Falcon Seaboard
Settlement Agreement, (y) prepay or pay, or purchase, repurchase, redeem or
defease, at any time and from time to time all or a portion of the principal of,
and interest on and any other item payable with respect to, the Existing
Subordinate Debt, prior to the applicable scheduled maturity thereof, and may
pay, purchase, repurchase, redeem or defease the Existing Subordinate Debt on or
after the applicable maturity date therefor, and (z) may optionally or
voluntarily prepay, pay, purchase, repurchase, redeem or defease at any time and
from time to time all or any portion of the principal of, and interest on and
any other item payable with respect to, any of the Permitted Senior Notes Debt,
the Permitted 2009 Senior Notes Debt and/or the Second-Lien Term Debt prior to
the applicable scheduled maturity date thereof, and may pay, purchase,
repurchase, redeem or defease the Permitted Senior Notes Debt, the Permitted
2009 Senior Notes Debt and/or the Second Lien Term Debt after the applicable
maturity date therefor, in the case of each of clauses (x), (y) and (z), (i) so
long as, and only so long as, both immediately before and after giving effect to
such prepayment, payment, purchase, repurchase, redemption or defeasance, no

12



--------------------------------------------------------------------------------



 



Default, Event of Default, Global Borrowing Base Deficiency, U.S. Borrowing Base
Deficiency or Global Availability Deficiency exists and is continuing or results
therefrom, or (ii) if and to the extent such prepayment, payment, purchase,
repurchase, redemption or defeasance is made with shares of common stock of the
Borrower and/or the proceeds from the sale or issuance of the common stock of
the Borrower. Notwithstanding anything to the contrary contained in any Combined
Loan Document, the Borrower shall be permitted to (A) extend, renew, refinance
or replace the Existing Subordinate Debt, the Permitted Senior Notes Debt, the
Permitted 2009 Senior Notes Debt and/or the Second-Lien Term Debt at any time so
long as the final maturity date of any such extension, renewal, refinancing or
replacement is no earlier than six (6) months after the Maturity Date and the
Borrower is in compliance with the terms and conditions set forth in
Sections 7.1 and 7.6 and, prior to the Second-Lien Termination Date, the
Second-Lien Intercreditor Agreement and/or (B) repay, prepay, purchase,
repurchase, redeem, or defease any of the Existing Subordinate Debt, the
Permitted Senior Notes Debt, the Permitted 2009 Senior Notes Debt and/or the
Second-Lien Term Debt using (i) proceeds of the issuance of common stock of the
Borrower or (ii) shares of common stock of the Borrower.”
     Q. Amendment to Listing of Events of Default Provision. Section 8.1 of the
U.S. Credit Agreement shall be amended by restating subsections (n) and
(q) thereof in their entirety to read as follows:
     “(n) a “Default” or “Event of Default” under, and as each such term is
defined in, each material Existing Subordinate Note Document, including, without
limitation, the Existing Subordinate Note Indenture and the Existing Convertible
Note Indenture, each material Permitted Senior Notes Document, each material
Permitted 2009 Senior Notes Document and each material Second-Lien Loan
Document, shall occur and be continuing;”
     “(q) (i) the Liens securing the Second-Lien Term Debt, the Permitted Senior
Notes Debt, the Permitted 2009 Senior Notes Debt and/or any Guarantees thereof
shall cease, for any reason, to be, or shall be asserted by any Loan Party, any
Second-Lien Term Lender, the Second-Lien Administrative Agent, the trustee under
the Permitted Senior Notes Indenture, any holder of any Permitted Senior Notes
Debt, the trustee under the Permitted 2009 Senior Notes Indenture or any holder
of any Permitted 2009 Senior Notes Debt not to be, validly subordinated to the
Liens securing the Combined Obligations to the extent provided or required by
the Second-Lien Intercreditor Agreement or (ii) the Liens securing the Combined
Obligations and the Combined Obligations themselves shall cease to constitute,
or shall be asserted by any Loan Party, any Second-Lien Term Lender, the
Second-Lien Administrative Agent, the trustee under the Permitted Senior Notes,
any holder of any Permitted Senior Notes Debt, the trustee under the Permitted
2009 Senior Notes or any holder of any Permitted 2009 Senior Notes Debt not to
constitute, “First Priority Liens” or “First Lien Obligations” (or any
comparable terms), respectively, under and to the extent required by the
Second-Lien Intercreditor Agreement.”

13



--------------------------------------------------------------------------------



 



     II. Eighth Amendment Effective Date Amendments to Canadian Credit
Agreement. In reliance on the representations and warranties of the U.S.
Borrower and the Canadian Borrower contained herein, and subject to the terms,
and satisfaction of the conditions precedent, set forth in Section V hereof, the
Canadian Credit Agreement shall be amended effective as of the Eighth Amendment
Effective Date in the manner provided in this Section II:
     A. Amendment to Definition of Guarantor. The definition of “Guarantor”
contained in Section 1.1 of the Canadian Credit Agreement shall be amended and
restated in full as follows:
     “Guarantor” means collectively (i) the Parent, (ii) Canadian Newco,
(iii) each Material Subsidiary, (iv) each U.S. Material Subsidiary that now or
hereafter executes and delivers a U.S. Material Subsidiary Guaranty, including
each Material Subsidiary and U.S. Material Subsidiary that is required to
execute a Guaranty pursuant to Section 5.9, (v) each other Subsidiary of the
Parent that Guarantees or is required to Guarantee the Permitted Senior Notes
Debt, (vi) each other Subsidiary of the Parent that Guarantees or is required to
Guarantee the Permitted 2009 Senior Notes Debt, and (vii) each other Subsidiary
of the Parent that Guarantees or is required to Guarantee the Second-Lien Term
Debt.
     B. Amendment to Definition of Permitted Encumbrances. Clause (t) of the
definition of “Permitted Encumbrances” contained in Section 1.1 of the Canadian
Credit Agreement shall be amended and restated in full as follows:
     “(t) during the Second-Lien Period only, Liens in favor of the Second-Lien
Term Lenders, the Second-Lien Administrative Agent, the trustee under any
Mortgage, the trustee under the Permitted Senior Notes Indenture, the holders of
the Permitted Senior Notes, the trustee under the Permitted 2009 Senior Notes
Indenture and/or the holders of the Permitted 2009 Senior Notes to secure all or
any portion of the Second-Lien Term Debt, the Permitted Senior Notes Debt, the
Permitted 2009 Senior Notes Debt and any Guarantees by any Subsidiaries of the
Parent thereof, and any other obligations under the Second-Lien Loan Documents,
the Permitted Senior Notes Documents, and the Permitted 2009 Senior Notes
Documents, which Liens are junior, subordinate and inferior to the Liens created
by the Security Documents as provided in the Second-Lien Intercreditor
Agreement; or”
     C. Amendment to Definition of Second-Lien Credit Agreement. The definition
of “Second-Lien Credit Agreement” contained in Section 1.1 of the Canadian
Credit Agreement shall be amended and restated in full as follows:
     “Second-Lien Credit Agreement” means the Credit Agreement entered into as
of the Subject Acquisition Closing Date, among the Parent, the Second-Lien Term
Lenders party thereto, the Second-Lien Administrative Agent and the other agents
and arrangers party thereto, as may be amended, restated, renewed, extended,
supplemented, replaced or otherwise modified from time to time to the extent
permitted under the U.S. Credit Agreement, under such Second-Lien Credit

14



--------------------------------------------------------------------------------



 



Agreement and under the Second-Lien Intercreditor Agreement; provided, that, for
the avoidance of doubt, the Permitted 2009 Senior Notes Indenture and the other
Permitted 2009 Senior Notes Documents shall not be considered an amendment,
restatement, renewal, extension, supplement, replacement or other modification
of the Second-Lien Credit Agreement for purposes of this Agreement or any other
Loan Document
     D. Amendment to Definition of Second-Lien Term Debt. The definition of
“Second-Lien Term Debt” contained in Section 1.1 of the Canadian Credit
Agreement shall be amended and restated in full as follows:
     “Second-Lien Term Debt” means the Indebtedness of the Parent outstanding
from time to time under the Second-Lien Credit Agreement (including Guarantees
thereof by Subsidiaries of the Parent), including all renewals, refinancings,
replacements and extensions thereof to the extent permitted under the U.S.
Credit Agreement and under the Second-Lien Intercreditor Agreement and made in
accordance with the terms of the Combined Loan Documents (including Section 7.14
of the U.S. Credit Agreement); provided, that, for the avoidance of doubt, the
Permitted 2009 Senior Notes Debt shall not be considered a renewal, refinancing,
replacement or extension of the Second-Lien Term Debt for purposes of this
Agreement or any other Loan Document
     E. Amendment to Definition of Second-Lien Termination Date. Clause (c) of
the definition of “Second-Lien Termination Date” contained in Section 1.1 of the
Canadian Credit Agreement shall be amended and restated in full as follows:
     “(c) all Liens securing the Second-Lien Term Debt, the Permitted Senior
Notes Debt, and the Permitted 2009 Senior Notes Debt have been released or
terminated.”
     F. Additional Definitions. Section 1.1 of the Canadian Credit Agreement
shall be amended by inserting the following definitions in the appropriate
alphabetical order:
     “Permitted 2009 Senior Notes” means, collectively, each of the notes issued
by the Parent on or after May 28, 2009 pursuant to the Permitted 2009 Senior
Notes Indenture, as such notes may be amended, restated, renewed, extended,
supplemented, replaced or otherwise modified from time to time to the extent
permitted under the Combined Credit Agreements and under the Permitted 2009
Senior Notes Indenture.
     “Permitted 2009 Senior Notes Debt” means the Indebtedness (in addition to,
and not including, Existing Subordinate Debt and Permitted Senior Notes Debt) of
the Parent outstanding from time to time under the Permitted 2009 Senior Notes
Documents (including Guarantees thereof by Subsidiaries of the Parent),
including all renewals, refinancings, replacements, and extensions thereof to
the extent permitted under the Combined Credit Agreements and made in

15



--------------------------------------------------------------------------------



 



accordance with the terms of the Combined Loan Documents (including Section 7.14
of the U.S. Credit Agreement), which Indebtedness shall be on terms (but not
necessarily economic terms) substantially consistent with the Permitted Senior
Notes Indenture and which Indebtedness otherwise satisfies each of the following
criteria: (a) an aggregate yield to maturity not to exceed 14%, (b) a maturity
date no earlier than 6 years after the date of issuance, (c) an aggregate
principal amount not to exceed $600,000,000, and (d) no scheduled amortization
of principal; provided, that, such Indebtedness is issued prior to August 1,
2009; provided, further, that, after the Second-Lien Period, all such
Indebtedness shall be unsecured.
     “Permitted 2009 Senior Notes Documents” means the Permitted 2009 Senior
Notes, the Permitted 2009 Senior Notes Indenture, and all promissory notes,
guarantees, security agreements, pledge agreements, mortgages, deeds of trust
and other documents, instruments and agreements executed and delivered pursuant
to or in connection with the Permitted 2009 Senior Notes Indenture evidencing,
guaranteeing, securing or otherwise pertaining to the Permitted 2009 Senior
Notes Debt.
     “Permitted 2009 Senior Notes Indenture” means that certain Indenture dated
as of December 22, 2005, between the Parent and The Bank of New York Mellon
Trust Company, N.A. (as successor by merger), as trustee, and any successor
trustees, as supplemented by a certain supplemental indenture, between the
Parent and a financial institution serving as trustee thereunder, having terms
(but not necessarily economic terms) substantially consistent with the Permitted
Senior Notes Indenture and which otherwise satisfies each of the following
criteria: (a) an aggregate yield to maturity not to exceed 14%, (b) a maturity
date no earlier than 6 years after the date of issuance, (c) an aggregate
principal amount not to exceed $600,000,000, and (d) no scheduled amortization,
as the same may be amended, restated, renewed, extended, supplemented, replaced
or otherwise modified from time to time to the extent permitted hereunder and
under such Permitted 2009 Senior Notes Indenture.
     G. Amendment to Loan Party and Governmental Authorization; Contravention
Provision. Section 3.2 of the Canadian Credit Agreement shall be amended in its
entirety to read as follows:
     “SECTION 3.2 Loan Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party (to the extent each Loan Party is a party to this
Agreement and such Loan Documents) (a) are within such Loan Party’s corporate,
partnership or limited liability company powers, (b) when executed will be duly
authorized by all necessary corporate, partnership or limited liability company
action, (c) require no action by or in respect of, or filing with, any
Governmental Authority (other than (i) actions or filings pursuant to the
Exchange Act, (ii) actions or filings necessary to create or perfect the Liens
required hereby or by any other Combined Loan Document, (iii) actions or filings

16



--------------------------------------------------------------------------------



 



that have been taken or made and are in full force and effect, and (iv) actions
or filings which, if not taken or made, would not reasonably be expected to have
a Material Adverse Effect) and (d) do not (i) contravene, or constitute a
default under, any provision of (A) applicable Governmental Rule, except any
contravention or default that would not reasonably be expected to have a
Material Adverse Effect, (B) the articles or certificate of incorporation,
bylaws, regulations, partnership agreement or comparable charter documents of
any Loan Party, or (C) any agreement, judgment, injunction, order, decree or
other instrument binding upon any Loan Party, including, without limitation, any
Existing Subordinate Note Document, any Permitted Senior Notes Document, any
Permitted 2009 Senior Notes Document or any Second-Lien Loan Document, except
any contravention or default that would not reasonably be expected to have a
Material Adverse Effect and, with respect to the Existing Convertible Debentures
and Existing Convertible Note Indenture, assuming that any repurchase of the
Existing Convertible Debentures pursuant to Section 3.06 of the Existing
Convertible Note Indenture, and that any payment of the Existing Subordinate
Notes, is made (1) at a time at which immediately before and after giving effect
to such repurchase no Default, Event of Default, Global Borrowing Base
Deficiency, U.S. Borrowing Base Deficiency or Global Availability Deficiency has
occurred and is continuing or results therefrom, (2) with the proceeds from the
sale of shares of common stock of the Borrower, or (3) in compliance with the
last sentence of Section 7.14 of the U.S. Credit Agreement, or (ii) result in
the creation or imposition of any Lien on any Borrowing Base Property or
Collateral other than the Liens securing the Combined Obligations.”
     H. Amendment to Incurrence of Debt Covenant. Clause (r) of Section 7.1 of
the Canadian Credit Agreement shall be amended and restated in full as follows:
     “(r) the Second-Lien Term Debt and the Permitted 2009 Senior Notes Debt;
provided, however, that the aggregate principal amount of the Second-Lien Term
Debt and the Permitted 2009 Senior Notes Debt does not exceed U.S.
$650,000,000;”
and (ii) revising the proviso following subsection (r) thereof to read in full
as follows:
     “provided, that, the Borrower may not incur new Indebtedness (other than
(i) the renewal, extension, refinancing or replacement of the Existing
Subordinate Debt, the Permitted Senior Notes Debt, the Permitted 2009 Senior
Notes Debt or the Second-Lien Term Debt; provided, that any such renewal,
extension, refinancing or replacement of any such Indebtedness shall not result
in (A) an increase in the maximum aggregate principal amount of such
Indebtedness, except to the extent such increase is in the amount of customary
fees and expenses incurred by the Borrower or any other Loan Party in connection
with any such renewal, extension, refinancing or replacement, (B) an increase in
the rate of interest payable in cash with respect to such Indebtedness, (C) any
Liens securing such Indebtedness being extended to any additional property of
any Loan Party, except in accordance with the documentation relating to such
Indebtedness in

17



--------------------------------------------------------------------------------



 



effect immediately prior to such renewal, extension, refinancing or replacement,
(D) any Loan Party that is not obligated with respect to repayment of such
Indebtedness immediately prior to such renewal, extension, refinancing or
replacement thereof being required to become obligated with respect thereto, (E)
except in accordance with the documentation relating to such Indebtedness in
effect immediately prior to such renewal, extension, refinancing or replacement,
(F) a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, replaced or renewed, (G) terms less favorable to the
obligor thereunder than the terms of such Indebtedness in effect immediately
prior to such renewal, extension, refinancing or replacement thereof and (H) if
such Indebtedness that is renewed, extended, refinanced or replaced was
subordinated in right of payment to the Obligations, subordination terms and
conditions that are less favorable to the Global Administrative Agent and the
Lenders as those that were applicable to the renewed, extended, refinanced or
replaced Indebtedness, and (ii) Guarantees by any Subsidiaries thereof to the
extent the same is incurred in accordance with Section 7.14 of the U.S. Credit
Agreement) described in clauses (f), (i), (j), (o) and (r) above at any time
that a Default, Event of Default, Global Borrowing Base Deficiency or U.S.
Borrowing Base Deficiency has occurred and is continuing.”
     I. Amendment to Listing of Events of Default Provision. Section 8.1 of the
Canadian Credit Agreement shall be amended by restating subsections (n) and
(q) thereof in their entirety to read as follows:
     “(n) a “Default” or “Event of Default” under, and as each such term is
defined in, each material Existing Subordinate Note Document, including, without
limitation, the Existing Subordinate Note Indenture and the Existing Convertible
Note Indenture, each material Permitted Senior Notes Document, each material
Permitted 2009 Senior Notes Document and each material Second-Lien Loan
Document, shall occur and be continuing;”
     “(q) (i) the Liens securing the Second-Lien Term Debt, the Permitted Senior
Notes Debt, the Permitted 2009 Senior Notes Debt and/or any Guarantees thereof
shall cease, for any reason, to be, or shall be asserted by any Loan Party, any
Second-Lien Term Lender, the Second-Lien Administrative Agent, the trustee under
the Permitted Senior Notes Indenture, any holder of any Permitted Senior Notes
Debt, the trustee under the Permitted 2009 Senior Notes Indenture or any holder
of any Permitted 2009 Senior Notes Debt not to be, validly subordinated to the
Liens securing the Combined Obligations to the extent provided or required by
the Second-Lien Intercreditor Agreement or (ii) the Liens securing the Combined
Obligations and the Combined Obligations themselves shall cease to constitute,
or shall be asserted by any Loan Party, any Second-Lien Term Lender, the
Second-Lien Administrative Agent, the trustee under the Permitted Senior Notes,
any holder of any Permitted Senior Notes Debt, the trustee under the Permitted
2009 Senior Notes or any holder of any Permitted 2009 Senior Notes Debt not to
constitute, “First Priority Liens” or “First Lien Obligations” (or any

18



--------------------------------------------------------------------------------



 



comparable terms), respectively, under and to the extent required by the
Second-Lien Intercreditor Agreement.”
     III. PV-10 Amendment Effective Date Amendments to U.S. Credit Agreement. In
reliance on the representations and warranties of the U.S. Borrower and the
Canadian Borrower contained herein, and subject to the terms, and satisfaction
of the conditions precedent, set forth in Section VI hereof, the U.S. Credit
Agreement shall be amended effective as of the PV-10 Amendment Effective Date in
the manner provided in this Section III:
     A. Amendment to Total Debt Asset Coverage Ratio Covenant. Section 6.3 of
the U.S. Credit Agreement shall be amended and restated in full as follows:
     “During the Second-Lien Period, the Borrower will not permit, as of the
last day of any Fiscal Quarter, the ratio of (a) the sum of (i) the Proved PV-10
Value as of such day plus (ii) 50% of the BBEP Fair Market Value as of such day,
to (b) the Total Debt as of such day to be less than the ratio set forth below
opposite the period that includes such day:

      Period   Ratio
June 30, 2009 through March 31, 2010
  1.30 to 1.00
 
   
June 30, 2010 and thereafter
  1.50 to 1.00”

     B. Amendment to Total Secured Debt Asset Coverage Ratio Covenant.
Section 6.4 of the U.S. Credit Agreement shall be amended by amending and
restating the chart following clause (b) to read in full as follows:

      “Period   Ratio
September 30, 2008 through March 31, 2009
  2.00 to 1.00
 
   
June 30, 2009 through March 31, 2010
  1.60 to 1.00
 
   
June 30, 2010 through September 30, 2010
  2.00 to 1.00
 
   
December 31, 2010 and thereafter
  2.25 to 1.00”

     IV. Consent to Amendment of Second-Lien Intercreditor Agreement. The
Consenting Combined Lenders hereby consent to and irrevocably authorize the
Global Administrative Agent, at its option and in its discretion, to enter into
an amendment or amendment and restatement of the Second-Lien Intercreditor
Agreement in order to make such modifications, amendments or changes to the
Second-Lien Intercreditor Agreement as may be necessary to incorporate the
Permitted 2009 Senior Notes Debt in the Second-Lien Intercreditor

19



--------------------------------------------------------------------------------



 



Agreement on the same terms contained therein on the date hereof with respect to
the Permitted Senior Notes and such other modifications, amendments or changes
that the Global Administrative Agent deems reasonably necessary in connection
with the issuance of the Permitted 2009 Senior Notes Debt and the amendments set
forth in this Amendment.
     V. Eighth Amendment Effective Date Conditions Precedent. This Amendment
(other than the amendments set forth in Section III hereof) shall be effective
as of the date first set forth above when the following conditions precedent
have been satisfied (the “Eighth Amendment Effective Date”):
     A. The Global Administrative Agent shall have received counterparts hereof
duly executed by the U.S. Borrower, the Canadian Borrower, the Global
Administrative Agent, the Canadian Administrative Agent and the Majority Lenders
(or, in the case of any party as to which an executed counterpart shall not have
been received, telegraphic, telex, or other written confirmation from such party
of execution of a counterpart hereof by such party).
     B. The Combined Borrowers shall have paid (i) all reasonable out-of-pocket
fees and expenses of counsel for the Global Administrative Agent incurred, to
the extent the same have been invoiced and sent to the U.S. Borrower at least
two (2) Business Days prior to the Eighth Amendment Effective Date, including
all such out-of-pocket fees and expenses incurred in connection with the
preparation, negotiation and execution of this Amendment and any other Combined
Loan Documents to be executed and delivered in connection therewith and (ii) any
and all fees payable to Global Administrative Agent or the Consenting Combined
Lenders pursuant to or in connection with this Amendment in consideration for
the agreements set forth herein.
     C. No Default, Event of Default, Global Borrowing Base Deficiency, U.S.
Borrowing Base Deficiency or Global Availability Deficiency shall have occurred
which is continuing.
     VI. PV-10 Amendment Effective Date Conditions Precedent. The amendments set
forth in Section III of this Amendment shall be effective on the date that each
condition precedent set forth in this Section VI is satisfied (the “PV-10
Amendment Effective Date”):
     A. Each of the conditions precedent set forth in Section V has been
satisfied.
     B. The Global Administrative Agent shall have received a duly executed copy
of an amendment to the Second-Lien Credit Agreement effective on or before the
PV-10 Amendment Effective Date which amends the total debt asset coverage ratio
and total secured debt asset coverage ratio covenants contained therein such
that those covenants are not more restrictive or onerous than those contained in
the U.S. Credit Agreement (as amended by Section III of this Amendment) and
which is otherwise in form and substance reasonably acceptable to the Global
Administrative Agent.
     VII. Reaffirmation of Representations and Warranties. To induce the
Combined Lenders and the Global Administrative Agent to enter into this
Amendment, the U.S. Borrower and the Canadian Borrower hereby reaffirm, as of
the date hereof, the following:

20



--------------------------------------------------------------------------------



 



          (i) The representations and warranties of each Loan Party (as such
term is defined in the U.S. Credit Agreement and the Canadian Credit Agreement,
collectively, the “Combined Loan Parties”) set forth in the Combined Loan
Documents to which it is a party are true and correct on and as of the date
hereof (or, if stated to have been made expressly as of an earlier date, were
true and correct in all material respects as of such date and, except to the
extent waived in writing by the Combined Lenders, the Required Lenders, the
Majority Lenders, the U.S. Lenders or the U.S. Required Lenders, as applicable).
          (ii) Each of the Combined Loan Parties (a) is a corporation or limited
partnership duly incorporated or organized (as applicable), validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, (b) has all corporate or limited partnership power (as applicable)
and all material governmental licenses, authorizations, consents and approvals
required to carry on its businesses as now conducted and as proposed to be
conducted, and (c) is duly qualified to transact business as a foreign
corporation or limited partnership in each jurisdiction where a failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.
          (iii) The execution, delivery and performance of this Amendment and
the other Combined Loan Documents by each Combined Loan Party (to the extent
each Combined Loan Party is a party to this Amendment and such Combined Loan
Documents) (a) are within such Combined Loan Party’s corporate or limited
partnership powers, (b) when executed will be duly authorized by all necessary
corporate or limited partnership action, (c) require no action by or in respect
of, or filing with, any Governmental Authority (other than (1) actions or
filings pursuant to the Exchange Act and (2) actions or filings that have been
taken or made and are in full force and effect) and (d) do not contravene, or
constitute a default under, any provision of applicable Governmental Rule
(including, without limitation, Regulation U) or of the articles or certificate
of incorporation, bylaws, regulations, partnership agreement or comparable
charter documents of any Combined Loan Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon any Combined Loan
Party or result in the creation or imposition of any Lien on any Borrowing Base
Property or Collateral other than the Liens securing the Combined Obligations.
          (iv) This Amendment and each other Combined Loan Document constitutes,
or when executed and delivered will constitute, valid and binding obligations of
each Combined Loan Party which is a party thereto, enforceable against each such
Combined Loan Party which executes the same in accordance with its terms except
as the enforceability thereof may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, or similar Governmental Rules affecting creditors’
rights generally, and (b) equitable principles of general applicability (whether
enforcement is sought by proceedings at law or in equity).
          (v) Neither a Default nor an Event of Default has occurred and will
exist under either Combined Credit Agreement after giving effect to the
transactions contemplated by this Amendment or the other Combined Loan
Documents, after giving effect to the amendments and consents contained herein.
Neither the U.S. Borrower or

21



--------------------------------------------------------------------------------



 



any of its Subsidiaries nor the Canadian Borrower or any of its Subsidiaries is
in default under, nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, any Material Agreement to which the U.S.
Borrower or any of its Subsidiaries or the Canadian Borrower or any of its
Subsidiaries is a party or by which the U.S. Borrower or any of its Subsidiaries
or the Canadian Borrower or any of its Subsidiaries is bound which default would
reasonably be expected to have a Material Adverse Effect. The U.S. Borrower is
in compliance with the financial covenants set forth in Article VI of the U.S.
Credit Agreement.
          (vi) No event or events have occurred since December 31, 2008 which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.
     VIII. Defined Terms. Capitalized terms used herein when defined in the U.S.
Credit Agreement shall have the same meanings herein unless the context
otherwise requires.
     IX. Reaffirmation of Combined Credit Agreements. This Amendment shall be
deemed to be an amendment to the Combined Credit Agreements, and the Combined
Credit Agreements, as amended hereby, are hereby ratified, approved and
confirmed in each and every respect. All references to the Combined Credit
Agreements herein and in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Combined Credit Agreements as amended
hereby.
     X. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.
     NOTWITHSTANDING THE FOREGOING SENTENCE AND AFTER GIVING EFFECT TO THE
TEXTUAL AMENDMENTS CONTAINED IN SECTIONS I, II AND III OF THIS AMENDMENT,
(i) THE U.S. CREDIT AGREEMENT (AS AMENDED HEREBY) SHALL CONTINUE TO BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW SPECIFIED IN SECTION 10.9(a) OF
THE U.S. CREDIT AGREEMENT, AND (ii) THE CANADIAN CREDIT AGREEMENT (AS AMENDED
HEREBY) SHALL CONTINUE TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW SPECIFIED IN SECTION 10.9(a) OF THE CANADIAN CREDIT AGREEMENT.
     XI. Severability of Provisions. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     XII. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy (or other electronic transmission

22



--------------------------------------------------------------------------------



 



acceptable to the Global Administrative Agent) shall be effective as delivery of
a manually executed counterpart of this Amendment.
     XIII. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
     XIV. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that neither the U.S. Borrower nor the Canadian
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Global Administrative Agent,
each Issuing Bank and each Combined Lender (and any attempted assignment or
transfer by either the U.S. Borrower or the Canadian Borrower without such
consent shall be null and void). Nothing in this Amendment, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Amendment.
     XV. No Oral Agreements. THIS AMENDMENT, THE COMBINED CREDIT AGREEMENTS, AS
AMENDED HEREBY, AND THE OTHER COMBINED LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN AND AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     XVI. Loan Document. This Amendment constitutes a “Loan Document,” a
“Canadian Loan Document” and a “Combined Loan Document” under and as defined in
the U.S. Credit Agreement, and a “Loan Document,” a “U.S. Loan Document” and a
“Combined Loan Document” under and as defined in the Canadian Credit Agreement.
[Signature Pages to Follow]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the U.S. Borrower, the Canadian Borrower, the
undersigned Combined Lenders, the Global Administrative Agent and the Canadian
Administrative Agent have executed this Amendment as of the date first above
written.

                  U.S. BORROWER    
 
                QUICKSILVER RESOURCES INC.,         a Delaware corporation, as
U.S. Borrower    
 
           
 
  By:   /s/ MarLu Hiller    
 
           
 
  Name:   MarLu Hiller    
 
  Title:   Vice President – Treasurer    
 
                CANADIAN BORROWER    
 
                QUICKSILVER RESOURCES CANADA INC.,         an Alberta, Canada
corporation, as
Canadian Borrower    
 
           
 
  By:   /s/ MarLu Hiller    
 
           
 
  Name:   MarLu Hiller    
 
  Title:   Vice President – Treasurer    

Each of the undersigned (i) acknowledge, consent and agree to this Amendment and
each of the terms and provisions contained herein, and (ii) agree that the
Combined Loan Documents to which it is a party shall remain in full force and
effect and shall continue to be the legal, valid and binding obligation of such
Person, enforceable against it in accordance with its terms.

                      ACKNOWLEDGED, CONSENTED AND AGREED TO as of the date first
above written:    
 
                    COWTOWN GAS PROCESSING L.P., a Texas limited partnership    
 
                    By:   Cowtown Pipeline Management, Inc., its general partner
   
 
               
 
      By:   /s/ MarLu Hiller    
 
               
 
      Name:   MarLu Hiller    
 
      Title:   Vice President – Treasurer    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                      COWTOWN PIPELINE MANAGEMENT, INC., a Texas corporation    
 
                    By:   /s/ MarLu Hiller                       Name:   MarLu
Hiller         Title:   Vice President – Treasurer    
 
                    COWTOWN PIPELINE FUNDING, INC., a Delaware corporation    
 
                    By:   /s/ MarLu Hiller                       Name:   MarLu
Hiller         Title:   Vice President – Treasurer    
 
                    COWTOWN PIPELINE L.P., a Texas limited partnership    
 
                    By:   Cowtown Pipeline Management, Inc., its general partner
   
 
               
 
      By:   /s/ MarLu Hiller    
 
               
 
      Name:   MarLu Hiller    
 
      Title:   Vice President – Treasurer    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  AGENTS AND COMBINED LENDERS    
 
                JPMORGAN CHASE BANK, N.A., as Global Administrative Agent and as
a U.S. Lender    
 
           
 
  By:   /s/ Brian Orlando    
 
           
 
  Name:   Brian Orlando    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian
Administrative Agent and as a Canadian Lender    
 
           
 
  By:   /s/ Steve Voigt    
 
           
 
  Name:   Steve Voigt    
 
  Title:   Senior Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a U.S. Lender    
 
           
 
  By:   /s/ Ronald E. McKaig    
 
           
 
  Name:   Ronald E. McKaig    
 
  Title:   Senior Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a U.S. Lender    
 
           
 
  By:   /s/ Richard Hawthorne    
 
           
 
  Name:   Richard Hawthorne    
 
  Title:   Director    
 
           
 
  By:   /s/ Juan Carlos Sandoval    
 
           
 
  Name:   Juan Carlos Sandoval    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP., as a U.S. Lender    
 
           
 
  By:   /s/ Michele Jones    
 
           
 
  Name:   Michele Jones    
 
  Title:   Director    
 
           
 
  By:   /s/ Darrell Holley    
 
           
 
  Name:   Darrell Holley    
 
  Title:   Managing Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a U.S. Lender    
 
           
 
  By:   /s/ David Mills    
 
           
 
  Name:
Title:   David Mills
Managing Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS, as a U.S. Lender    
 
           
 
  By:   /s/ Dusan Lazarov    
 
           
 
  Name:   Dusan Lazarov    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Erin Morrissey    
 
           
 
  Name:   Erin Morrissey    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND plc, as a U.S. Lender    
 
           
 
  By:   /s/ Lucy Walker    
 
           
 
  Name:   Lucy Walker    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a U.S. Lender    
 
           
 
  By:   /s/ Tom Byargeon    
 
           
 
  Name:   Tom Byargeon    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Sharada Manne    
 
           
 
  Name:   Sharada Manne    
 
  Title:   Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a U.S. Lender    
 
           
 
  By:   /s/ James Reilly    
 
           
 
  Name:   James Reilly    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  UNION BANK, N.A. (formerly known as Union Bank of California,
N.A.), as a U.S. Lender    
 
           
 
  By:   /s/ Alison Fuqua    
 
           
 
  Name:   Alison Fuqua    
 
  Title:   Assistant Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as a U.S. Lender    
 
           
 
  By:   /s/ David C. Brooks    
 
           
 
  Name:   David C. Brooks    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  TORONTO DOMINION (TEXAS) LLC, as a U.S. Lender    
 
           
 
  By:   /s/ Ian Murray    
 
           
 
  Name:   Ian Murray    
 
  Title:   Authorized Signatory    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a U.S. Lender    
 
           
 
  By:   /s/ Daria M. Mahoney    
 
           
 
  Name:   Daria M. Mahoney    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORPORATION, as a U.S. Lender    
 
           
 
  By:   /s/ Masakazu Hasegawa    
 
           
 
  Name:   Masakazu Hasegawa    
 
  Title:   General Manager    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as a U.S. Lender    
 
           
 
  By:   /s/ Dorothy Marchand    
 
           
 
  Name:   Dorothy Marchand    
 
  Title:   Senior Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE, as a U.S. Lender    
 
           
 
  By:   /s/ Stephen Warfel    
 
           
 
  Name:   Stephen Warfel    
 
  Title:   Managing Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a U.S. Lender    
 
           
 
  By:   /s/ Rebecca L. Wilson    
 
           
 
  Name:   Rebecca L. Wilson    
 
  Title:   Assistant Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  STERLING BANK, as a U.S. Lender    
 
           
 
  By:
Name:   /s/ Melissa A. Bauman
 
Melissa A. Bauman    
 
  Title:   Senior Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CIBC INC., as a U.S. Lender    
 
           
 
  By:
Name:   /s/ Dominic J. Sorresso
 
Dominic J. Sorresso    
 
  Title:   Executive Vice President    
 
                CIBC Worlds Markets Corp.         Authorized Signatory    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  KEYBANK, N.A., as a U.S. Lender    
 
           
 
  By:
Name:   /s/ Angela McCracken
 
Angela McCracken    
 
  Title:   Senior Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  EXPORT DEVELOPMENT CANADA, as a U.S. Lender      
 
  By:
Name:   /s/ Janine Dopson
 
Janine Dopson    
 
  Title:   Asset Manager    
 
           
 
  By:
Name:   /s/ Shawn Cusick
 
Shawn Cusick    
 
  Title:   Loan Portfolio Manager    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as a U.S. Lender    
 
           
 
  By:
Name:   /s/ Maria Lund
 
Maria Lund    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS         BRANCH, as a U.S. Lender
   
 
           
 
  By:
Name:   /s/ Vanessa Gomez
 
Vanessa Gomez    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Christopher Reo Day
 
Christopher Reo Day    
 
  Title:   Associate    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  SCOTIABANC INC.,         as a U.S. Lender    
 
           
 
  By:
Name:   /s/ R. Blackwood
 
R. Blackwood    
 
  Title:   Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS BANK USA,         as a U.S. Lender    
 
           
 
  By:
Name:   /s/ John Makrinos
 
John Makrinos    
 
  Title:   Authorized Signatory    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A. (by its Canada         branch), as a
Canadian Lender    
 
           
 
  By:
Name:   /s/ Clara McGibbon
 
Clara McGibbon    
 
  Title:   Assistant Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS (CANADA), as a Canadian         Lender    
 
           
 
  By:
Name:   /s/ Chris Rice
 
Chris Rice    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Eric Borromeo
 
Eric Borromeo    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL (CANADA) LTD., as a         Canadian Lender    
 
           
 
  By:
Name:   /s/ Cory Wallin
 
Cory Wallin    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Doug Clark
 
Doug Clark    
 
  Title:   Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Canadian         Lender    
 
           
 
  By:
Name:   /s/ Stacey Strike
 
Stacey Strike    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Angela Beeker
 
Angela Beeker    
 
  Title:   Associate Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG CANADA BRANCH, as         a Canadian Lender  
 
 
           
 
  By:
Name:   /s/ Eitan Szlak
 
Eitan Szlak    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Marcellus Leung
 
Marcellus Leung    
 
  Title:   Assistant Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a Canadian         Lender    
 
           
 
  By:
Name:   /s/ Tom Byargeon
 
Tom Byargeon    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Sharada Manne
 
Sharada Manne    
 
  Title:   Director    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., CANADIAN BRANCH, as a         Canadian Lender
   
 
           
 
  By:
Name:   /s/ Ivan Davey
 
Ivan Davey    
 
  Title:   Authorised Signer    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  UNION BANK, CANADA BRANCH (formerly known as         Union
Bank of California, N.A., Canada Branch), as a         Canadian Lender    
 
           
 
  By:
Name:   /s/ Phil Taylor
 
Phil Taylor    
 
  Title:   Senior Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FINANCIAL         CORPORATION CANADA, as a
Canadian         Lender    
 
           
 
  By:
Name:   /s/ Paul D. Young
 
Paul D. Young    
 
  Title:   Vice President    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



                  THE TORONTO-DOMINION BANK, as a         Canadian Lender    
 
           
 
  By:
Name:   /s/ Ian Murray
 
Ian Murray    
 
  Title:   Authorized Signatory    

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION, as a Canadian Lender
 
       
 
  By:   /s/ S. Atherton
 
            Name: S. Atherton     Title: Principal Officer

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              SUMITOMO MITSUI BANKING CORPORATION OF CANADA, as a Canadian
Lender
 
       
 
  By:   /s/ Alfred Lee
 
            Name: Alfred Lee     Title: Senior Vice President

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              SOCIÉTÉ GÉNÉRALE (CANADA BRANCH), as a Canadian Lender
 
       
 
  By:   /s/ David Baldoni
 
            Name: David Baldoni     Title: Managing Director
 
       
 
  By:   /s/ Paul Primavesi
 
            Name: Paul Primavesi     Title: Director

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              COMERICA BANK, CANADA BRANCH, as a Canadian Lender
 
       
 
  By:   /s/ Omer Ahmed
 
            Name: Omer Ahmed     Title: Portfolio Manager

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              CANADIAN IMPERIAL BANK OF COMMERCE, as a Canadian Lender
 
       
 
  By:   /s/ Randy Geislinger
 
            Name: Randy Geislinger     Title: Executive Director
 
       
 
  By:   /s/ David Swain
 
            Name: David Swain     Title: Managing Director

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              KEYBANK, NATIONAL ASSOCIATION, as a Canadian Lender
 
       
 
  By:   /s/ Angela McCracken
 
            Name: Angela McCracken     Title: Senior Vice President

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC, as a Canadian Lender
 
       
 
  By:   /s/ Maria Lund
 
            Name: Maria Lund     Title: Vice President

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, TORONTO BRANCH, as a Canadian Lender
 
       
 
  By:   /s/ Alain Daoust
 
            Name: Alain Daoust     Title: Director
 
       
 
  By:   /s/ Bruce F. Wetherly
 
            Name: Bruce F. Wetherly     Title: Director, Credit Suisse, Toronto
Branch

[Signature Page]
Eighth Amendment to Combined Credit Agreements
Quicksilver Resources Inc.

 